Exhibit 10.6(d)

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of September 20, 2008, by and between HENNESSY
ADVISORS, INC., a California corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), and has reference to the
following facts and circumstances (the “Recitals”):

A. Borrower and Lender entered into the Amended and Restated Loan Agreement
dated as of July 1, 2005, as amended by the First Amendment to Amended and
Restated Loan Agreement dated as of February 1, 2007, the Second Amendment to
Amended and Restated Loan Agreement dated as of February 1, 2008 and the Third
Amendment to Amended and Restated Loan Agreement dated as of Juen 25, 2008 (as
amended, the “Agreement”; all capitalized terms used and not otherwise defined
in this Amendment shall have the respective meanings ascribed to them in the
Agreement as amended by this Amendment).

B. Borrower that the Agreement be further amended as described below, and Lender
has agreed to further amend the Agreement in the manner hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1. Recitals. The Recitals are true and correct, and, together with the defined
terms set forth therein, are incorporated herein by this reference.

2. Amendment to Agreement. Section 5.01(o)(ii) of the Agreement is deleted and
replaced with the following:

“(ii) Minimum Consolidated Fixed Charge Coverage Ratio. Borrower will have a
Consolidated Fixed Charge Coverage Ratio of at least 1.25 to 1.00, measured as
of the last day of each fiscal quarter, for the four (4) consecutive fiscal
quarter period ending on such day.”

3. Costs and Expenses. Borrower hereby agrees to reimburse Lender upon demand
for all out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Lender in the preparation,
negotiation and execution of this Amendment and any and all other agreements,
documents, instruments and/or certificates relating to the amendment of
Borrower’s existing credit facilities with Lender. Borrower further agrees to
pay or reimburse Lender for (a) any stamp or other taxes (excluding income or
gross receipts taxes) which may be payable with respect to the execution,
delivery, filing and/or recording of any of the Transaction Documents and
(b) the cost of any filings and searches, including, without limitation, Uniform
Commercial Code filings and searches. All of the obligations of Borrower under
this paragraph shall survive the payment of the Borrower’s Obligations and the
termination of the Agreement.

4. References to this Agreement. All references in the Agreement to “this
Agreement” and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.

5. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.



--------------------------------------------------------------------------------

6. Benefit. This Amendment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns, except that
Borrower may not assign, transfer or delegate any of its rights or obligations
under the Agreement as amended by this Amendment.

7. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;

(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Articles of Incorporation or Bylaws of Borrower, any applicable law, rule,
regulation, order, writ, judgment or decree of any court or governmental or
regulatory body, instrumentality authority, agency or official or any agreement,
document or instrument to which Borrower is a party or by which Borrower or any
of its Property is bound or to which Borrower or any of its Property is subject;

(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

(d) all of the representations and warranties made by Borrower and/or any other
Obligor in the Agreement and/or in any of the other Transaction Documents are
true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment; and

(e) as of the date of this Amendment, no Default or Event of Default under or
within the meaning of the Agreement has occurred and is continuing.

8. Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.

9. Missouri Law. This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of Missouri (without reference to
conflict of law principles).

10. Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.



--------------------------------------------------------------------------------

11. Conditions Precedent. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form and substance
acceptable to Lender:

(a) this Amendment, duly executed by Borrower;

(b) the Certified Board of Directors Resolutions, duly certified by the
Secretary of Borrower;

(c) a current certificate of good standing for Borrower, issued by the
California Secretary of State (or other evidence of good standing acceptable to
Lender); and

(d) such other documents and information as reasonably requested by Lender.

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
day and year first above written.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

SIGNATURE PAGE-

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

Borrower: HENNESSY ADVISORS, INC. By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy, President Lender: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Kari E. Niermann

  Kari E. Niermann, Assistant Vice President